The Chancellor.
It appears, by the testimony, that the property was, with' the wife’s consent, pledged by her husband, while they were living together in Paris, to raise money. On the ornaments four hundred and seventy-five francs were so obtained, and on the plate one hundred and forty. Of the ornaments, part were purchased by the wife, with money given to her by her husband for the purpose, and the rest were bought with her own money, before marriage. The plate was bought with the husband’s money. The petitioner does not claim that it was presented by him to her. The petitioner’s claim to the relief for which she applies rests on the ground that her husband, having pledged her separate property for his own benefit, is bound (his estate is ample) to redeem; and she is right. Graham v. Londonderry, 3 Atk. 393; Vreeland v. Vreeland’s adm’r, 1 C. E. Gr. 512. There is no evidence or presumption that the plate was her property, but, under the circumstances, the presumption is that it was the property of her husband. Bishop’s Law of Mar. Worn. § %%8. The money raised on her ornaments was, according to the evidence, applied to her husband’s use. Part of it was used to pay a tailor’s bill, part to buy clothing for him, and the rest to pay his *103household expenses. The claim of the petitioner is opposed by the guardian, and is litigated, also, on behalf of the lunatic’s brother and sister. He has no parents or children.
The wife is entitled to have the paraphernalia redeemed, but not the plate.